Citation Nr: 1644028	
Decision Date: 11/21/16    Archive Date: 12/01/16

DOCKET NO.  12-36 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for residuals of a traumatic brain injury (TBI).  

3.  Entitlement to service connection for a low back disability.  

4.  Entitlement to service connection for a neck disability.  

5.  Entitlement to service connection for a right shoulder disability.  



REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Garcia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1979 to April 1982.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  

The Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge in August 2016.  A transcript of this proceeding is associated with the claims file.  

The issues of entitlement to service connection for low back, neck, and right shoulder disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  On August 15, 2016, prior to the promulgation of a decision in the appeal, and on the record at the Board videoconference hearing, the Veteran stated that he wished to withdraw his appeal for service connection for PTSD, and on August 16, 2016, the Board received written notification from the Veteran that he wished to withdraw his appeal for service connection for PTSD.  
2.  On August 15, 2016, prior to the promulgation of a decision in the appeal, and on the record at the Board videoconference hearing, the Veteran stated that he wished to withdraw his appeal for service connection for residuals of a TBI, and on August 16, 2016, the Board received written notification from the Veteran that he wished to withdraw his appeal for service connection for residuals of a TBI.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal on the issue of entitlement to service connection for PTSD are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).  

2.  The criteria for withdrawal of an appeal on the issue of entitlement to service connection residuals of a TBI are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105(d)(5).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204(a).  Except for appeals withdrawn on the record at a hearing, withdrawals of appeals must be made in writing.  38 C.F.R. § 20.204(b)(1).  At the August 15, 2016 hearing, the Veteran stated, on the record, that he wished to withdraw his appeals for service connection for PTSD and for residuals of a TBI.  On August 16, 2016, the Veteran submitted a written request to withdraw his appeals concerning service connection for PTSD and for residuals of a TBI.  Hence, there remain no allegations of errors of fact or law with respect to the issues of entitlement to service connection for PTSD or for residuals of a TBI.  Accordingly, the Board does not have jurisdiction to review these appeals, and they are therefore dismissed.  
ORDER

The appeal as to the issue of entitlement to service connection for PTSD is dismissed.  

The appeal as to the issue of entitlement to service connection for residuals of a TBI is dismissed.  


REMAND

Before a decision can be reached on the Veteran's remaining claims, a remand is necessary to ensure that there is a complete record upon which to afford the Veteran every possible consideration.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Veteran contends that he is entitled to service connection for low back, neck, and right shoulder disabilities.  As set forth in a December 2010 statement, his December 2012 VA Form 9, and his August 2016 testimony, the Veteran maintains that his claimed low back, neck, and right shoulder disabilities are the result of an injury that occurred at Fort Hood.  According to the Veteran, while performing kitchen duty, he lit a match over an immersion heater, which then exploded and blew him into the air approximately fifteen to twenty feet.  The Veteran maintains that he was knocked unconscious and was transported to the Darnall Army Medical Center at Fort Hood via helicopter, where he was treated for facial burns.  The Veteran is not sure how long he remained at the hospital, but he has indicated that he spent as many as several days in the hospital.  At the August 2016 hearing, the Veteran stated that after being discharged from the hospital, he was confined to quarters for approximately one week.  The Veteran also indicated that he was unsure of when the incident occurred.  

With respect to his claimed right shoulder disability, the Veteran alternatively asserts that it is due to a sports-related injury during active service.  The Veteran did not specify the nature of his sports-related injury, but he testified that during service, he played flag football and baseball, was on swimming and polo teams, and boxed.  The Veteran testified that he did not seek medical treatment for the claimed sports-related injury because he does not like doctors.  The Veteran's service treatment records show no diagnoses pertaining to, or documented treatment for, back, neck, or right shoulder conditions.  The Veteran testified that he has had back, neck, and shoulder-related problems since service.  

VA must make reasonable efforts to help a claimant obtain relevant records that may substantiate a claim, including those from VA and private medical providers.  See 38 U.S.C.A. § 5103A(b)-(c); 38 C.F.R. § 3.159(c).  Based on a review of the Veteran's personnel records, he was stationed at Fort Hood, Texas beginning on October 19, 1979, and he remained there until he was transferred to a location in St. Louis, Missouri on April 21, 1982.  With respect to the Veteran's claims, the RO has previously requested medical records from the Darnall Army Medical Center dated between January 1, 1980, and January 31, 1980.  As set forth in a February 2016 response from the Darnall Army Medical Center, a search for medical records during that period yielded no results.  In a February 2016 letter, the RO informed the Veteran of its inability to locate treatment records from the Darnall Army Medical Center during this period.  

Additionally, at the August 2016 Board videoconference hearing, the Veteran indicated that he has received private medical treatment for his claimed disabilities from Dr. John at the Poly Clinic in Seattle, Washington.  However, these records are not included in the Veteran's claims file.  As these records might be pertinent to the instant claims, the AOJ should make a reasonable attempt to obtain them on remand.  See 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(1).  

Under its duty to assist, VA must provide a medical examination or obtain a medical opinion if necessary to decide a claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  A medical examination or opinion is necessary when the evidence of record does not contain sufficient competent medical evidence to decide the claim, but contains competent evidence of a disability or symptoms of a disability, and indicates that the claimed disability or symptoms may be associated with the claimant's active military service.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); see also McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  Based on medical evidence of record, the Veteran was diagnosed with acute thoracic pain in June 2012, and there are no diagnoses pertaining to the Veteran's neck or right shoulder during the course of the appeal.  

The Board notes that, in general, pain alone is not a disability for which service connection can be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  Nevertheless, based on the Veteran's testimony, he has limited range of motion of the back, neck, and right shoulder, and due to his claimed back disability, he has difficulty getting up.  Additionally, the Veteran maintains that he has had problems related to his back, neck, and right shoulder since service.  The Veteran is competent to report observable symptomatology, such as pain and limited range of motion.  As such, the Veteran's testimony provides competent evidence of persistent or recurrent symptoms of back, neck, and right shoulder disabilities.  Additionally, while there is not currently objective medical evidence pertaining to the Veteran's claimed in-service injuries, the Veteran's written statements and testimony provide an indication that his claimed disabilities might be associated with his active military service.  Accordingly, the Board finds that VA examinations concerning the nature and etiology of the Veteran's claimed low back, neck, and right shoulder disabilities are warranted on remand.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon, 20 Vet. App. at 81.  

Accordingly, the claims are REMANDED for the following action:

1.	Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  

In particular, ask the Veteran to submit, or to complete a release for VA to obtain on his behalf, private treatment records from Dr. John at the Poly Clinic in Seattle, Washington.  

Follow the procedures for obtaining the records, as set forth by 38 C.F.R. § 3.159(c), and obtain VA Form 21-4142 releases if necessary.  If VA attempts to obtain any outstanding records that are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).  

2.	Undertake appropriate development to obtain treatment records from the Darnall Army Medical Center dated between October 19, 1979 and December 31, 1979, in addition to treatment records dated between February 1, 1980 and April 21, 1982.

3.	Obtain the Veteran's complete service personnel records and associate them with his claims file.  

4.	After completing the development requested in numbers (1) and (2) above, afford the Veteran a VA examination with an appropriate medical examiner to determine the nature and etiology of his claimed low back disability.  The claims file, including a copy of this remand, must be made available to, and reviewed by, the examiner.  All necessary tests and studies should be performed, and all clinical findings should be reported in detail.  After a review of the record and an examination and interview of the Veteran, the examiner should offer his or her opinion as to the following inquiries: 

(a)	The examiner should identify, with specificity, all diagnoses pertinent to the Veteran's claimed low back disability.  

(b)	For each diagnosis that is identified, the examiner should opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the disability is etiologically related to his active military service.  

In rendering such opinion, the examiner should, at a minimum, consider and address the Veteran's reported heater-related injury at Fort Hood, Texas (According to the Veteran, while performing kitchen duty, he lit a match over an immersion heater, which then exploded and blew him into the air approximately fifteen to twenty feet.  He was knocked unconscious and transported to the hospital.), in addition to his reported continuity of symptomatology since service.  
     
The examiner should reconcile any opinion with all other clinical evidence of record and the Veteran's contentions.  A complete rationale should be provided for any opinion expressed.  If the examiner is unable to reach an opinion as to any of the information requested above without resorting to speculation, he or she should explain the reasons for such inability and comment on whether any further tests, evidence, or information would be useful in rendering the opinion being sought.  

5.	After completing the development requested in numbers (1) and (2) above, afford the Veteran a VA examination with an appropriate medical examiner to determine the nature and etiology of his claimed neck disability.  The claims file, including a copy of this remand, must be made available to, and reviewed by, the examiner.  All necessary tests and studies should be performed, and all clinical findings should be reported in detail.  After a review of the record and an examination and interview of the Veteran, the examiner should offer his or her opinion as to the following inquiries: 

(a)	The examiner should identify, with specificity, all diagnoses pertinent to the Veteran's claimed neck disability.  

(b)	For each diagnosis that is identified, the examiner should opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the disability is etiologically related to his active military service.  

In rendering such opinion, the examiner should, at a minimum, consider and address the Veteran's reported heater-related injury at Fort Hood, Texas (which is referenced above in #3 and body of remand), in addition to his reported continuity of symptomatology since service.  
     
The examiner should reconcile any opinion with all other clinical evidence of record and the Veteran's contentions.  A complete rationale should be provided for any opinion expressed.  If the examiner is unable to reach an opinion as to any of the information requested above without resorting to speculation, he or she should explain the reasons for such inability and comment on whether any further tests, evidence, or information would be useful in rendering the opinion being sought.  

6.	After completing the development requested in numbers (1) and (2) above, afford the Veteran a VA examination with an appropriate medical examiner to determine the nature and etiology of his claimed right shoulder disability.  The claims file, including a copy of this remand, must be made available to, and reviewed by, the examiner.  All necessary tests and studies should be performed, and all clinical findings should be reported in detail.  After a review of the record and an examination and interview of the Veteran, the examiner should offer his or her opinion as to the following inquiries: 

(a)	The examiner should identify, with specificity, all diagnoses pertinent to the Veteran's claimed right shoulder disability.  

(b)	For each diagnosis that is identified, the examiner should opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the disability is etiologically related to his active military service.  

In rendering such opinion, the examiner should, at a minimum, consider and address the Veteran's reported heater-related injury at Fort Hood, Texas (which is referenced above in #3 and body of remand), his claimed sports-related right shoulder injury, and his reported continuity of symptomatology since service.  
     
The examiner should reconcile any opinion with all other clinical evidence of record and the Veteran's contentions.  A complete rationale should be provided for any opinion expressed.  If the examiner is unable to reach an opinion as to any of the information requested above without resorting to speculation, he or she should explain the reasons for such inability and comment on whether any further tests, evidence, or information would be useful in rendering the opinion being sought.  

7.	After completing the above development and any other action deemed necessary, re-adjudicate the Veteran's claims.  If any benefits sought are not granted in full, furnish the Veteran and his representative a Supplemental Statement of the Case after affording the requisite time period to respond.  The matters should then be returned to the Board for appropriate appellate review, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  




______________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


